Citation Nr: 0318102	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  01-03 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied the claim for service 
connection for a back disability on the basis that new and 
material evidence had not been received since a February 1947 
denial of the claim.  The RO subsequently reopened the claim 
and denied the claim on the merits.

Although the RO has reopened the claim for service connection 
for a back disability and denied entitlement on the merits, 
the Board of Veterans' Appeals (Board) must make its own 
determination as to whether new and material evidence has 
been submitted to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.

The issue of entitlement to service connection for a back 
disability is addressed in the remand appended to the instant 
decision reopening the claim.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of notification of a February 1947 RO rating 
decision denying her claim for service connection for a back 
disability.  

2.  Since the February 1947 unappealed RO denial of the claim 
for service connection for a back disability, evidence was 
received which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The February 1947 RO determination that denied a claim 
for service connection for a back disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  Evidence submitted since the February 1947 RO rating 
decision denying service connection for a back disability, 
which was the last final denial with respect to this issue, 
is new and material; the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West  2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C. § 5103A. 

In the present case, the Board reopens the claim for the 
benefit sought on appeal.  Under these circumstances, which 
are only of benefit to the claim, there is no prejudice to 
the veteran in adjudicating the application to reopen without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Claim Reopened

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2002).  The veteran's claim was filed prior to August 
29, 2001; consequently, the version of § 3.156 in effect 
before August 29, 2001 applies.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Certain chronic 
diseases, including arthritis, are considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service when the chronic disease 
manifests to a compensable degree within one year from 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of the February 1947 
notification of the unfavorable February 1947 RO rating 
determination denying her claim for a back disability.  
Though her claim was one of service connection for a "back 
condition," the RO phrased its decision as a denial of 
service connection "for the condition of coccydynia," since 
that was the diagnosis of her private physician in January 
1947.  In the Board's view, as coccydynia pertains to the 
tailbone or low back region, the February 1947 RO letter 
notifying the veteran that service connection for coccydynia 
was denied was adequate notice of the denial of her only 
pending claim, service connection for a back condition, 
particularly because she submitted the private physician's 
written diagnosis of coccydynia with her February 1947 
application for service connection for a "back condition."  
This is clear from the RO's time and date stamps on both 
documents.  

The veteran wrote to the RO in January and February 1949 
stating that her back had been painful recently, and the RO 
informed her by letter explicitly in February 1949 that her 
prior claim for service connection for a back condition had 
been denied, that she had been informed of this decision in a 
letter dated in February 1947, and that new and material 
evidence would have to be submitted to reopen her claim.  To 
the extent the January 1949 of February 1949 writings may be 
considered an application to reopen the claim for service 
connection for a back disability, the Board would consider 
the claim to be abandoned and as a result not adjudicated, 
since the veteran did not reply to the RO's February 1949 
letter and the RO next heard from the veteran in 1965, in 
connection with a claim for dental treatment.  See 38 C.F.R. 
§ 3.158(a).  Because the January 1949 application to reopen 
the claim went unadjudicated as a result of being abandoned 
by the veteran, the February 1947 denial is the last final 
denial of record for service connection for a back condition.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2002) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

In the present case, subsequent to the February 1947 final 
denial of her claim, the RO has received multiple recent VA 
records of treatment diagnosing the veteran as having 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, April 2002 RO hearing testimony from the 
veteran and her husband to the effect that she had low back 
disability during service that has continued until the 
present time, and an April 2003 report of a VA examination 
that includes a finding that her current back disability is 
not related to her driving a Jeep in service.  The medical 
evidence pertaining to diagnoses of low back disabilities 
(disc disease and arthritis of the lumbar spine), which were 
not apparent at the time of the 1947 RO decision, is new and 
material as it bears directly on the matter at hand and is 
significant enough that it must be considered in order to 
fairly decide the merits of her claim.  The Federal Circuit 
has clearly stated that new and material evidence does not 
have be of such weight as to change the outcome of the prior 
decision.  Hodge, supra.  Accordingly, the Board concurs with 
the RO's determination that reopening of the claim for 
service connection for a back disability is warranted.  
Although the record contains a competent opinion that 
addresses the contended nexus and the April 2003 opinion is 
not favorable to the veteran's claim, as noted in the remand 
below, the Board must defer adjudicating the claim on a de 
novo basis because there is indication that there may be 
additional relevant medical evidence that has not been 
obtained.  
ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disability is reopened; the 
appeal is granted to this extent only.


REMAND

The veteran alleges VA treatment from the 1980s forward for a 
back disability, and repeatedly identifies the fact of this 
treatment as relevant to her claim for service connection for 
a back disability, most recently in a letter dated in 
February 2003.  The earliest VA records of treatment (aside 
from X-ray reports) obtained are from April 1999.  However, 
there is evidence of record tending to corroborate that 
veteran's claim of earlier VA treatment at two separate VA 
facilities, to include a computer printout of a Brooklyn VA 
X-ray report dated in April 1991, obtained from VA by the RO 
in January 2003, and a computer printout list of what appear 
to be five appointments for VA laboratory or diagnostic 
testing in February 1987 and March 1987, apparently in 
Houston, Texas, printed from VA computer records in March 
2001.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3).

The RO has attempted to obtain the earlier records of VA 
treatment identified by the veteran, and has received replies 
that the records were not found.  Efforts appear to have 
ceased after the RO received a February 2003 letter from a VA 
correspondence clerk in Montrose, N.Y., indicating, by 
checked box, that "according to the federal records center 
in Pittsfield, these records cannot be located," but with no 
further explanation or elaboration.  On its face, this would 
appear to be no more than a confirmation that past efforts to 
locate the records had been unsuccessful.  The RO has 
received nothing to indicate that it is reasonably certain 
that such records do not exist or that further efforts to 
obtain those records would be futile.  See 38 U.S.C.A. § 
5103A(b)(3).  More importantly, the few medical records noted 
above that were obtained suggest that there are additional  
treatment records that have not been secured. 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In light of the Federal Circuit's holdings, the Board 
concludes that it must remand the veteran's claim for the RO 
to accomplish the duties to notify and assist as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA).  This should include 
attempting to obtain additional VA records of treatment for 
back disability, and notifying the veteran of the evidence 
needed to substantiate her claim and the avenues through 
which she might obtain such evidence and of the allocation of 
responsibilities between her and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should contact all necessary 
sources to obtain any additional VA 
records of treatment for a back 
disability, particularly to include all 
records of treatment and evaluation at 
the rheumatology clinic, to include from 
Dr. Lidsky and Dr. Burt (see veteran's 
letter dated in March 2001), at the VA 
Medical Center in Houston, Texas, from 
January 1980 to the December 1989 (the 
veteran's September 2000 letter refers to 
VA "treatment in the 1980's" in 
Houston), and any records of treatment at 
the Brooklyn HHS or HHCS (for evidence of 
treatment in the early 1990s at the 
Brooklyn HHS, see the April 1991 
radiology report associated with the 
claims file) from January 1987 to April 
1999 (the January 1987 date is derived 
from page 4 of the veteran's April 2002 
RO hearing transcript).  

The records sought should include both 
handwritten and computerized records of 
treatment.

The RO should send the veteran a letter 
indicating that she may assist the RO in 
obtaining and improve the RO's chances of 
locating any additional records by 
providing more specific information 
regarding the dates, places and nature of 
the alleged treatment for a back 
disability.   

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this 
context, VA should either provide the 
reported treatment records, or provide 
for the record a statement indicating why 
it is "reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile."  

2.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present, and of the 
allocation of responsibilities between 
her and VA in obtaining such evidence. 

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
a back disability, with consideration of 
all of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in May 2003.
 
4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the May 2003 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



